NOTICE

      The text of this opinion can be corrected before the opinion is published in the
      Pacific Reporter. Readers are encouraged to bring typographical or other formal
      errors to the attention of the Clerk of the Appellate Courts:
                            303 K Street, Anchorage, Alaska 99501
                                      Fax: (907) 264-0878
                               E-mail: corrections @ akcourts.us

              IN THE COURT OF APPEALS OF THE STATE OF ALASKA


ERIN A. POHLAND,
                                                     Court of Appeals No. A-12443
                           Appellant,               Trial Court No. 3AN-12-1066 CR

                    v.
                                                             O P I N I O N
STATE OF ALASKA,

                           Appellee.                 No. 2624 — November 23, 2018


             Appeal from the District Court, Third Judicial District,
             Anchorage, Jo-Ann Chung, Judge.

             Appearances: Cynthia L. Strout, Anchorage, for the Appellant.
             Michal Stryszak, Assistant Attorney General, Office of Criminal
             Appeals, Anchorage, and Jahna Lindemuth, Attorney General,
             Juneau, for the Appellee.

             Before: Mannheimer, Chief Judge, and Allard and Wollenberg,
             Judges.

             Judge MANNHEIMER.


             Erin A. Pohland, a former assistant attorney general, appeals her conviction
for official misconduct, AS 11.56.850(a). The State alleged that Pohland used her
position as legal advisor to the Alaska Labor Relations Agency to benefit her personal
friend, Skye McRoberts.
              Much of the evidence against Pohland was based on information obtained
during a search of her personal computer. This computer was seized when the state
troopers executed a search warrant for Skye McRoberts’s house — where Pohland was
renting an apartment. The troopers were looking for evidence of McRoberts’s potential
business and financial crimes, but they seized Pohland’s computer under the theory that
McRoberts might have hidden evidence of her crimes in any computer or electronic
storage device located within the house — even Pohland’s personal laptop, which was
found in Pohland’s apartment.
              Pohland contends that the search of her computer violated her rights under
the Fourth Amendment and under the corresponding provision of the Alaska Constitution
(Article I, Section 14). We agree with Pohland that the search of her computer was
unlawful. Even when the police have a warrant to search a house, a personal computer
must be treated differently from other objects or containers in the house. As the United
States Supreme Court explained in Riley v. California, 1 a police search of this kind of
personal digital device “[will] typically expose to the government far more than the most
exhaustive search of a [person’s] house”, because the device “not only contains in digital
form many sensitive records previously found in the home”, but also “a broad array of
private information never found in a home in any form”. 2
              As we explain in this opinion, the troopers did not have probable cause to
believe that Pohland’s personal laptop computer contained evidence of her landlord’s
financial and business crimes. Moreover, rather than confiningtheir search to documents
and spreadsheets (i.e., computer files that were more likely to contain evidence of
financial and business crimes), the troopers obtained much of the evidence against


   1
       573 U.S. __, 134 S.Ct. 2473, 189 L.Ed.2d 430 (2014).

   2
       Riley, 573 U.S. at __, 134 S.Ct. at 2491.


                                            –2–                                      2624

Pohland by combing through thousands of Pohland’s personal text messages. (Pohland
was using her laptop computer as a backup device for the data stored on her smart
phone.)
             For these reasons, we reverse Pohland’s conviction.


       Underlying facts


             Pohland and Skye McRoberts were close friends, and Pohland lived in an
apartment (i.e., a suite of rooms) within McRoberts’s house.
             Pohland was also an assistant attorney general who advised the Alaska
Labor Relations Agency — the agency within the executive branch that dealt with labor
union matters.
             Pohland’s friend McRoberts worked as a union organizer for the Alaska
State Employees Association. The State Employees Association was engaged in an
effort to unionize the employees of the University of Alaska. In connection with this
effort, McRoberts submitted employee “interest” cards to the Labor Relations Agency
— cards purporting to express the interest of various University employees in becoming
members of the union. (Under Alaska law, at least 30 percent of a proposed bargaining
unit must express interest in becoming unionized. 3 )
             The Labor Relations Agency came to suspect that a number of these interest
cards might have been forged, so the Agency contacted Pohland for advice. Based on
the advice that Pohland gave to the Labor Relations Agency, Pohland was charged with
official misconduct.




   3
       See 08 AAC 97.060(c).

                                          –3–                                     2624

             Specifically, the State alleged that Pohland failed to tell the Agency that she
was close friends with McRoberts, that she lived in an apartment within McRoberts’s
home, that she had regularly discussed the unionization effort with McRoberts, and that
she had assisted McRoberts in this effort. The State further alleged that Pohland’s advice
to the Labor Relations Agency was designed to shield her friend McRoberts from any
official investigation into the possibility that McRoberts had forged, or had colluded in
forging, the employee interest cards.


      The seizure and search of Pohland’s computer, and the litigation of the
      suppression motion in the trial court


             In March 2011, the Alaska State Troopers obtained a warrant to search
McRoberts’s house for evidence that she and her husband, Donavahn McRoberts, had
committed forgery and falsification of business records relating to the forged interest
cards. More specifically, the search warrant authorized the troopers to search the house
for various kinds of documents “related to the business and finances” of McRoberts and
her husband, as well as documents related to the solicitation of potential union members
from the University of Alaska.
             When the troopers applied for this search warrant, they knew that Pohland
was good friends with McRoberts, they knew that the Labor Relations Agency had
sought advice from Pohland regardingthe forged interest cards, and they knew that there
were reasons to question the competence of Pohland’s advice to the Labor Relations
Agency.
             In particular, the search warrant affidavit recited that Pohland’s advice to
the Labor Relations Agency “did not follow the guidelines for forged Interest Cards laid
out in a National Labor Relations Manual”. The search warrant affidavit also asserted


                                           –4–                                         2624

that Pohland “failed to advise [the Agency] to contact law enforcement to investigate the
matter”, and that Pohland failed to tell the Labor Relations Agency that she was good
friends with McRoberts and that McRoberts was her landlord.
             However, both the troopers and the prosecutor assigned to the case later
conceded that, when the troopers applied for the warrant, they did not have probable
cause to believe that Pohland was complicit in McRoberts’s crimes.
             The search warrant issued by the district court contained a provision
authorizing the troopers to seize and search any computer or electronic storage media
“capable of concealing documents related to the business and finances associated with
Donavahn McRoberts or Skye McRoberts.”
             During the troopers’ ensuing search of McRoberts’s house, the troopers
identified Pohland’s separate apartment within the house. This area of the house did not
have separate egress to the street, but it was a suite of rooms comprising a bedroom, a
separate kitchen, a separate bathroom, and a clothes washer and dryer.
             While the troopers were searching Pohland’s apartment, they seized a
laptop computer. At the time, the troopers conducting the search presumed that the
laptop belonged to Pohland. A subsequent examination of the laptop’s hard drive
confirmed this assumption. The laptop contained numerous documents belonging to
Pohland, as well as thousands of text messages between Pohland and various people
(backup copies of texts from Pohland’s mobile phone).
             Many of these text messages were exchanged between Pohland and
McRoberts, and some of these text messages appeared to discuss the campaign to
unionize the university workers. These text messages became part of the State’s case
against Pohland when she was later charged with official misconduct for the advice that
she gave to the Labor Relations Agency.



                                          –5–                                       2624

             After Pohland was charged, her attorney asked the district court to suppress
the evidence obtained from the search of Pohland’s laptop.
             Pohland’s attorney argued that Pohland’s apartment was a separate living
space, and that the warrant authorizing a search of McRoberts’s house did not encompass
Pohland’s apartment. In the alternative, the defense attorney argued that the troopers did
not have probable cause to believe that Pohland’s personal laptop contained information
relevant to the crimes that the troopers were investigating (i.e., the crimes allegedly
committed by McRoberts and her husband).
             Following an evidentiary hearing, the district court denied Pohland’s
suppression motion.
             In its ruling, the district court acknowledged that, “generally, if a structure
is divided into more than one occupancy unit, probable cause must exist for each unit
[which is] to be searched.” The district court acknowledged that Pohland “had her own
living space” within McRoberts’s house, and that Pohland paid rent for this apartment.
The court also found that the entrance door into Pohland’s apartment was lockable —
even though that door was not locked when the troopers executed the search warrant.
             However, the district court concluded that Pohland’s apartment within
McRoberts’s house was not so sequestered as to constitute a separate occupancy unit for
Fourth Amendment purposes. The district court reached this conclusion because
Pohland’s apartment did not have its own separate egress to the street, because
McRoberts and Pohland were close friends (i.e., their relationship was not simply
landlord and tenant), and because the court found that McRoberts continued to have
“general access” to Pohland’s apartment “as the landlord and owner of the house”.
             The district court further concluded that, even though the troopers
presumed from the outset that the laptop seized from Pohland’s apartment belonged to
Pohland, and not McRoberts, the troopers nevertheless had probable cause to believe that

                                           –6–                                         2624

Pohland’s laptop contained evidence of McRoberts’s crimes. The district court pointed
out that the entry door to Pohland’s apartment was inside McRoberts’s house, and that
“there was no evidence that ... McRoberts was blocked from access to Pohland’s
apartment.” The court also again pointed out that Pohland and McRoberts were not
simply tenant and landlord; instead, they were close friends.
             The district court acknowledged (based on the investigating trooper’s
testimony, and based on the prosecutor’s express concession) that when the troopers
applied for the search warrant, they did not have probable cause to believe that Pohland
herself had committed any crime. Nevertheless, the district court concluded that the
troopers had probable cause to believe that McRoberts might have concealed evidence
of her own crimes within Pohland’s living area — including hiding this evidence on the
hard drive of Pohland’s laptop computer.
             The court therefore ruled that the search warrant authorized the troopers to
seize and search Pohland’s laptop.


      A preliminary note on the issue of whether the troopers could lawfully
      enter Pohland’s apartment to search for evidence of McRoberts’s crimes


             As we noted in the precedingsection of this opinion, the State concedes that
when the troopers applied for the search warrant, they did not have probable cause to
believe that Pohland was complicit in McRoberts’s crimes, or that Pohland was
knowingly concealingevidence of McRoberts’s crimes. Pohland argues that the troopers
therefore failed to establish probable cause to search her personal apartment within
McRoberts’s house.
             As explained in Professor LaFave’s treatise on search and seizure law, “a
search warrant for an apartment house or hotel or other multiple-occupancy building will


                                           –7–                                      2624

usually be held invalid if it fails to describe the particular subunit to be searched”.
Wayne R. LaFave, Search and Seizure: A Treatise on the Fourth Amendment (5th ed.
2012), § 4.5(b), Vol. 2, pp. 731-32. To prevent the police from searching the subunits
indiscriminately without probable cause, a search warrant for a multiple-occupancy
building must normally be supported by a showing of probable cause as to each unit to
be searched. See the cases cited in LaFave, § 4.5(b), n. 64, Vol. 2, pp. 732-33.
             This multiple-occupancy rule does not apply in situations where a single
residence is occupied by several people or families who share the common living
quarters, even though they each have a separate bedroom. Id., § 4.5(b), Vol. 2, p. 741.
But in Pohland’s case, as we have explained, her apartment was a suite that contained a
separate kitchen, a separate bathroom, and clothes washing appliances.
             Indeed, the search warrant application implicitly acknowledged that
Pohland’s apartment was a separate subunit within McRoberts’s house. The application
explained that McRoberts was Pohland’s landlord, and the application expressly sought
permission to search “any part of the residence ... that may be occupied or considered to
be in the control of Ms. Pohland.”
             The proposed justification for searching Pohland’s apartment was that
McRoberts was Pohland’s landlord, and that Pohland and McRoberts were close friends
— thus suggesting that McRoberts might have gained access to Pohland’s apartment and
hidden evidence of her own crimes there.
             In its decision, the district court ruled that the search of Pohland’s
apartment was lawful because the evidence presented at the later suppression hearing
showed that McRoberts may have had physical access to Pohland’s portion of the house.
In particular, the district court relied on evidence that, even though the main door to
Pohland’s apartment could be locked, it was not locked when the troopers entered the



                                          –8–                                       2624

house to execute the search warrant. From this, the district court concluded that “there
was no evidence that Skye McRoberts was blocked from access to Pohland’s apartment.”
             But it was not Pohland’s burden to show that McRoberts was affirmatively
blocked from access to her apartment. Rather, it was the State’s burden to prove that
McRoberts did, in fact, have access to Pohland’s apartment. Moreover, this showinghad
to be made in the search warrant application itself, not from after-acquired information.
And the critical question was not whether McRoberts was capable of physically entering
Pohland’s apartment. The issue here was whether the search warrant application offered
reason to believe that McRoberts had control over Pohland’s apartment to such a degree
that she would use that apartment to hide evidence of her own wrongdoing.
             Despite our questions about the district court’s ruling on this issue, we
conclude that we need not resolve these questions. As we explain in the next section of
this opinion, even if we assume that the search warrant application established probable
cause for a search of Pohland’s separate apartment, the troopers’ search of Pohland’s
laptop computer was unconstitutional.


      Why we conclude that the search of Pohland’s laptop computer was
      unconstitutional


             In its brief to this Court, the State argues that the search of Pohland’s laptop
computer was justified under the principle that a search warrant for a residence generally
authorizes the police to search personal effects found within the residence (so long as
those containers are capable of concealing the evidence described in the warrant). See
generally LaFave, § 4.10(b), Vol. 2, p. 946.




                                           –9–                                          2624

             The State’s argument rests on the premise that Pohland’s laptop computer
should be viewed as just another personal effect or closed container located in
McRoberts’s house. For the reasons we are about to explain, we reject this premise.
             Portable computingdevices — laptop computers, tablets, and smart phones
— are distinguishing features of modern life. These devices have changed the way we
communicate, and they have changed the way we create and store documents, personal
communications and correspondence, photographs, and business records.
             The contents of a person’s laptop, tablet, or smart phone will often offer a
compendium of that person’s family and social life, their private and business interests,
their recreational activities, and their intimate thoughts. And this digital technology is
now practically ubiquitous. According to the Pew Research Center, over 90 percent of
Americans own a cell phone, and the rate of computer ownership among adults is
roughly 75 percent. 4
             The prevalence of these digital devices has caused courts to re-think the
contours of the Fourth Amendment’s prohibition against unreasonable searches and
seizures. As the United States Supreme Court noted in Riley v. California, 573 U.S. __,
134 S.Ct. 2473, 189 L.Ed.2d 430 (2014), a police search of this kind of digital device
“[will] typically expose to the government far more than the most exhaustive search of
a [person’s] house”, because the device “not only contains in digital form many sensitive
records previously found in the home”, but also “a broad array of private information
never found in a home in any form”. Riley, 573 U.S. at __, 134 S.Ct. at 2491.
             Although Riley itself dealt with the search of a cell phone, other courts have
recognized that the rationale of Riley applies equally to computers and equivalent devices



   4
       See “Technology Device Ownership: 2015” (Oct. 29, 2015), available at:

   http://www.pewinternet.org/2015/10/29/technology-device-ownership-2015.


                                          – 10 –                                      2624

for storing electronic data. See United States v. Turner, 839 F.3d 429, 434 (5th Cir.
2016); United States v. Horton, 863 F.3d 1041, 1047 (8th Cir. 2017), cert. denied 138
S.Ct. 1440, 200 L.Ed.2d 721 (2018).
             As illustrated by the lengthy discussion that Professor LaFave devotes to
this issue — see LaFave (5th ed. 2012), § 4.10(d), Vol. 2, pp. 962-971, and the
accompanying pocket part (2017), pp. 113-15 — courts have grappled with two related
questions: First, what kind of probable cause must a court demand when the police seek
authorization to search a personal computer or other digital device? And second, what
level of particularity must a court demand when the court issues such a warrant?
             Turning to the question of what kind of probable cause was needed to
support the seizure and search of Pohland’s laptop computer, we note that the search
warrant in this case was issued to allow the troopers to search for evidence of crimes
committed by McRoberts — the suspected crimes of forgery and falsification of business
records. The troopers did not assert that Pohland was complicit in McRoberts’s forgeries
and falsifications of business records. Rather, the troopers’ justification for searching
Pohland’s apartment at all was that McRoberts might have concealed evidence of her
own wrongdoing inside Pohland’s living space.
             The warrant authorized the troopers to search for documents “related to the
business and finances” of Skye McRoberts and her husband Donavahn. And because
business and financial documents nowadays often take digital form, the warrant
contained a provision that authorized the troopers to seize and search all the “computers
and electronic storage media” within the house for such evidence.
             (Technically, the warrant contained a clause that limited this search to only
the computers and storage media that were “capable of concealing documents related to
the business and finances associated with Donavahn McRoberts or Skye McRoberts”.
But as a practical matter, this was an authorization to search every computer and digital

                                         – 11 –                                      2624

storage device in the house — because all such devices are “capable” of concealing
business and financial documents.)
             Putting all of this together, the troopers’ rationale for searching Pohland’s
laptop computer was not because Pohland was suspected of being an accomplice to
McRoberts’s crimes, but rather because (1) McRoberts was suspected of business and
financial wrongdoing, and (2) evidence pertaining to such crimes often takes the form
of digital documents, spreadsheets, etc., and (3) McRoberts had physical access to
Pohland’s living space, and thus (4) McRoberts might have hidden digital evidence of
her own crimes on the hard drive of Pohland’s laptop.
             This kind of speculation did not constitute probable cause to believe that
the evidence the troopers were seeking — i.e., documents pertaining to the business and
finances of McRoberts and her husband — would be found on Pohland’s laptop.
             In their search warrant application, the troopers offered no explanation of
why they thought that McRoberts could gain access to the hard drive of Pohland’s laptop
computer, even if McRoberts had physical access to Pohland’s living space. The fact
that Pohland’s laptop was physically located in a rented apartment within McRoberts’s
house, and the fact that McRoberts was Pohland’s landlord and close friend, does not
give rise to the inference that McRoberts had access to the contents of the hard drive in
Pohland’s laptop. Laptop computers are normally equipped with security mechanisms
that allow an owner to restrict access to the contents of the laptop by a password or by
a similar identification mechanism, such as a fingerprint.
             Nor did the troopers offer any explanation of why, even if McRoberts
somehow gained access to the laptop’s hard drive, McRoberts would choose to hide her
business and financial documents on a laptop computer owned by Pohland — a readily
portable device that was generally outside McRoberts’s immediate control.



                                          – 12 –                                     2624

              The State cites the Ninth Circuit’s decision in United States v. Adjani, 452
F.3d 1140 (9th Cir. 2006), for the proposition that a search warrant can validly
encompass computers and digital storage devices belonging to a third person who shares
a house with the target of the investigation. But the facts of Adjani differ materially from
the facts of Pohland’s case.
              In Adjani, the government was investigating a computer-based crime
(extortion by threatening disclosure of a confidential database), and the government’s
search warrant affidavit expressly asserted that Adjani’s girlfriend was involved in the
extortion scheme, either as a witting accomplice or at least as an innocent agent who had
been duped into performing acts that furthered the scheme. See Adjani, 452 F.3d at
1146-47 & n.4. The Ninth Circuit concluded that, in these circumstances, there was
probable cause to believe that evidence of Adjani’s computer-based crime could be
found on his girlfriend’s computer. Ibid.
              In contrast, the search warrant application in Pohland’s case did not assert
that McRoberts had committed a computer-based crime, nor did it assert that Pohland
was actively participating in McRoberts’s criminal scheme. And as we have explained,
the mere fact that Pohland’s laptop was physically located in an apartment within
McRoberts’s house did not give rise to the inference that McRoberts could access the
contents of the laptop’s hard drive, nor did it give rise to the inference that McRoberts
was likely to hide evidence of her own crimes on a computer that was controlled by
Pohland.
              Accordingly, we hold that the search warrant application did not establish
probable cause to seize and search Pohland’s laptop computer.
              In addition, we hold that the search warrant in this case failed to satisfy the
constitutional requirement of particularity. That is, the warrant failed to limit or restrict
the troopers’ search of Pohland’s laptop so as to reasonably ensure that the troopers

                                           – 13 –                                       2624

confined their search of the hard drive to those files and folders that were likely to
contain the evidence named in the warrant.
              Because a modern personal computing device stores and indexes a huge
array of information about the private affairs and communications of its owner, all in one
place, an authorization to search any and all computing devices and electronic storage
devices can easily become the sort of general warrant that the Fourth Amendment was
designed to guard against. For this reason, courts have come to recognize that the Fourth
Amendment’s requirement of “particularity” — i.e., the Fourth Amendment’s
requirement that a warrant “particularly describ[e] the place to be searched” — is
especially important when the police apply for a search warrant that will potentially
authorize the search of all the digital devices on a named premises. 5
              This is a situation where “the greatest care in [drafting a search warrant’s]
description is required”, since the likelihood “of [the] seizure of innocent articles by
mistake is the most substantial.” 6 Accordingly, several courts have condemned warrants
that purported to confer “a blanket authorization to search for and seize all electronic




   5
       United States v.Otero,563 F.3d 1127, 1131-32 (10th Cir. 2009),citingUnited States
v. Riccardi, 405 F.3d 852, 863 (10th Cir. 2005), and United States v. Carey, 172 F.3d 1268,
1272 (10th Cir. 1999).
   6
       LaFave, § 4.6(a), Vol. 2, p. 774.

                                           – 14 –                                     2624

devices”. 7 Courts have insisted that such warrants provide a reasonably specific
description of the material that the police can search for within the device. 8
              In Pohland’s case, as we have already explained, the search warrant
authorized the troopers to seize and search all the computers and digital storage devices
in McRoberts’s house for digital business and financial records — more specifically,
records related to the business and finances of McRoberts and her husband, to the extent




   7
        United States v. Griffith, 867 F.3d 1265, 1276 (D.C. Cir. 2017) (“[It is unlawful] to
confer a blanket authorization to search for and seize all electronic devices. The warrant
must be tailored to the justifications for entering the home. In this case, the warrant should
have limited the scope of permissible seizure to devices owned by Griffith, or devices linked
to the shooting.”); Commonwealth v. Dorelas, 43 N.E.3d 306, 312 (Mass. 2016) (Because
digital devices contain a wealth of private information, it is not consistent with the Fourth
Amendment “to simply permit a search to extend anywhere the [target data] possibly could
be found”. Rather, “given the properties that render [a computing device] distinct from the
closed containers regularly seen in the physical world, a search of its many files must be done
with special care”, and a warrant to conduct such a search must “satisfy a more narrow and
demanding standard.”).
   8
        See United States v. Russian, 848 F.3d 1239, 1245-46 (10th Cir. 2017) (holding that
a search warrant for a smart phone was insufficient because it failed to specify the particular
material being sought); State v. Henderson, 854 N.W.2d 616, 632-34 (Neb. 2014)
(invalidating a warrant for the search of a cell phone because the warrant failed to limit the
search to the content that was related to the probable cause); State v. Castagnola, 46 N.E.3d
638, 657-58 (Ohio 2015) (holding that a search warrant application must be clear as to what
the police are seeking on a computing device, and striking down a warrant that permitted the
police to examine every record and document on the defendant’s computer to find any
evidence of the defendant’s alleged crimes); Buckham v. State, 185 A.3d 1, 18-19 (Del.
2018) (striking down a warrant that authorized the police to search “any and all store[d] data
contained within the internal memory” of the defendant’s smart phone for evidence of a
shooting: “warrants issued to search electronic devices call for particular sensitivity” in light
of the “enormous potential for privacy violations” posed by unconstrained searches of these
devices).

                                             – 15 –                                         2624

that these business and financialrecords were evidence of McRoberts’s suspected crimes
(forgery and falsification of business records).
              The warrant contained no limitation on the kind of search that the troopers
could perform on these computers and digital storage devices once they seized them.
Instead, the warrant simply authorized the troopers to conduct a “forensic examination”
of these digital devices.
              And indeed, when the troopers searched Pohland’s laptop, they did not
restrict their search to “documents related to the business and finances” of Skye
McRoberts and her husband.         Instead, the troopers conducted a comprehensive
examination of the contents of Pohland’s laptop. Some of the most important evidence
against Pohland was discovered when the troopers found a backup of text messages from
Pohland’s smart phone. The troopers proceeded to examine thousands of these private
text messages, looking for any communication between Pohland and McRoberts.
              Because the warrant failed to limit the scope of the troopers’ “forensic
examination” of Pohland’s laptop, the search warrant effectively authorized the troopers
to engage in a wide-ranging investigation of Pohland’s private affairs. Because of this,
the troopers’ search of Pohland’s laptop exceeded the boundaries of any search that the
court might reasonably have authorized, given the information provided in the search
warrant application.
              For these reasons, we conclude that the search of Pohland’s laptop
computer violated the Fourth Amendment to the United States Constitution and Article I,
Section 14 of the Alaska Constitution. The evidence against Pohland obtained as a result
of that search must be suppressed.




                                          – 16 –                                    2624

Conclusion


     The judgement of the district court is REVERSED.




                              – 17 –                    2624